PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov









TEXAS INSTRUMENT INCORPORATED
PO BOX 655474, M/S 3999
DALLAS, TX 75265

In re Application of:
Robert F. Mortan
Serial No.: 16/404615
Filed: May 06, 2019
Title: 	PACKAGED DEVICE HAVING SELECTIVE LEAD PULLBACK FOR DIMPLE DEPTH CONTROL 

::::
:
:




       DECISION ON PETITION 
         UNDER 37 CFR § 1.144


This is a decision on a petition under 37 CFR 1.144, filed on September 15, 2021, requesting reconsideration and withdrawal of the election/restriction requirement mailed May 25, 2021.

The petition is GRANTED.

A review of the application file record reveals that the election/restriction requirement mailed May 25, 2021, based on a different species, was improper for failing to establish serious burden. 

Since the election/restriction was improper, it is hereby withdrawn.  As applicant has filed a proper response on September 15, 2021, no further action by applicant needs to be taken at this time. The application will be forwarded to the examiner for action.

Telephone inquiries concerning this decision should be directed to Thao Le, Supervisory Patent Examiner, Art Unit 2892, at (571) 272-1708. 

/JOSEPH THOMAS/____________________________________
Joseph Thomas, Director
Technology Center 2800
Semiconductors, Electrical and Optical 
      Systems and Components

JT/kp:tl,ds